Exhibit 10.1

 

[g110431lai001.jpg]

 

Scott Levin, Esq.

May 31, 2019

President & CEO

FTD Companies, Inc.

3113 Woodcreek Dr.

Downers Grove, IL 60515

 

Re:          Agreement for the Provision of Interim Management Services

 

Dear Scott:

 

This letter, together with the attached Schedule(s), Exhibit and General Terms
and Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC
(“APS”), and FTD Companies, Inc. and certain of its affiliates and subsidiaries
(the “Company”) for the engagement of APS to provide certain temporary employees
to the Company to assist the Company in its restructuring as described below.

 

All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s), Exhibit and General Terms and Conditions. The Company
and APS are each a “party,” and together the “parties.”

 

The engagement of APS, including any APS employees who serve in Executive
Officer positions, shall be under the supervision of the Board of Directors of
the Company.

 

Objectives and Tasks

 

Subject to APS’s (i) internal approval from its Risk Management Committee,
(ii) confirmation that the Company has a Directors and Officers Liability
insurance policy in accordance with Section 7 of the General Terms and
Conditions regarding Directors and Officers Liability Insurance coverage,
(iii) and a copy of the signed Board of Directors’ resolution (or similar
document as required by the Company’s governance documents) as official
confirmation of the appointment, APS will provide Mr. Alan Holtz to serve as the
Company’s Chief Restructuring Officer (“CRO”), reporting to the Company’s Board
of Directors, and Mr. Scott Tandberg to serve as the Company’s Associate
Restructuring Officer. Mr. Holtz and Mr. Tandberg, working collaboratively with
the senior management team, the Board of Directors, the Company’s counsel and
other Company professionals, will perform the ordinary course duties of a CRO,
including:

 

·                  Preparing budgets and 13-week cash forecasts and evaluating
variances thereto, as required by the Company’s lenders.

 

·                  Identifying and implementing near-term cost reduction
opportunities.

 

·                  Implementing operational restructuring initiatives.

 

·                  Managing vendors, including negotiation of vendor terms.

 

·                  Overseeing communications with the Company’s various
constituencies.

 

·                  Overseeing the Company’s asset sale process.

 

·                  Preparing the statement of financial affairs, schedules and
other regular reports required by the Bankruptcy Court, as well as a Disclosure
Statement and Plan of Reorganization, if applicable.

 

AP Services, LLC | 909 Third Avenue, 30th Floor  |  New York, NY 10022  | 
212.490.2500  |  212.490-1344 fax | alixpartners.com

 

--------------------------------------------------------------------------------



 

[g110431lai001.jpg]

 

FTD Companies, Inc.

May 31, 2019

Page 2 of 11

 

·                  Assisting with the preparation of the Company’s motions to be
filed with the Bankruptcy Court (“Motions”) or the Company’s response to Motions
filed by other parties-in-interest.

 

·                  Assisting with the design, negotiation and implementation of
a restructuring strategy.

 

·                  Providing testimony before the Bankruptcy Court on matters
that are within the scope of this engagement and within APS’s area of
testimonial competencies, if applicable.

 

·                  Assisting with such other matters as may be requested that
fall within APS’s expertise and that are mutually agreeable.

 

Staffing

 

APS will provide the Company with the individuals set forth on Exhibit A
(“Temporary Staff”), subject to the terms and conditions of this Agreement, with
the titles, pay rates and other descriptions set forth therein.

 

The Temporary Staff may be assisted by or replaced by other professionals at
various levels, as required, who shall also become Temporary Staff. APS will
keep the Company informed as to APS’s staffing.

 

Timing, Fees and Retainer

 

APS will commence this engagement on or about June 3, 2019 after receipt of a
copy of the executed Agreement accompanied by the retainer, as set forth on
Schedule 1, confirmation of the Company’s compliance with the requirements set
forth in the first paragraph of the Objective and Tasks section and upon the
Company’s filing of a Chapter 11 bankruptcy petition.

 

The Company will promptly apply to the Bankruptcy Court to obtain approval of
this Agreement. APS acknowledges that its retention and the terms thereof are
subject to Bankruptcy Court approval.

 

The Company shall compensate APS for its services, and reimburse APS for
expenses, as set forth on Schedule 1.

 

* * *

 

--------------------------------------------------------------------------------



 

[g110431lai001.jpg]

 

FTD Companies, Inc.

May 31, 2019

Page 3 of 11

 

If these terms meet with your approval, please sign and return a copy of this
Agreement and wire transfer the amount to establish the retainer.

 

We look forward to working with you.

 

Sincerely yours,

 

AP SERVICES, LLC

 

/s/ Alan D. Holtz

 

 

 

Alan D. Holtz

 

Managing Director

 

 

 

Acknowledged and Agreed to:

 

 

 

FTD COMPANIES, INC.

 

 

 

/s/ Scott Levin

 

 

 

By: Scott Levin

 

 

 

Its: President and CEO

 

 

 

Dated: June 2, 2019

 

 

--------------------------------------------------------------------------------



 

[g110431lai001.jpg]

 

AP Services, LLC

 

Exhibit A

 

Temporary Staff

 

Individuals with Executive Officer Positions

 

Name

 

Description

 

Hourly
Rate

 

Commitment Full[1]
or Part2 Time

 

Alan Holtz

 

Chief Restructuring Officer

 

$

1,140

 

Full Time

 

Scott Tandberg

 

Associate Restructuring Officer

 

$

895

 

Full Time

 

 

Additional temporary staff

 

Name

 

Description

 

Hourly

Rate

 

Commitment Full1
or Part[2] Time

 

Jason Muscovich

 

Chapter 11 Reporting

 

$

945

 

Full Time

 

Job Chan

 

Asset Sales

 

$

665

 

Full Time

 

Bassaam Fawad

 

Cash Management

 

$

615

 

Full Time

 

J.C. Chang

 

Cash Management

 

$

565

 

Full Time

 

 

The parties agree that Exhibit A can be amended by AP Services, LLC from time to
time to add or delete staff, and the Monthly Staffing Reports shall be treated
by the parties as such amendments.

 

--------------------------------------------------------------------------------

[1] Full time is defined as substantially full time.

 

[2] Part time is defined as approximately two to three days per week, with some
weeks more or less depending on the needs and issues facing the Company at that
time.

 

Page 4 of 11

 

--------------------------------------------------------------------------------



 

[g110431lai001.jpg]

 

Schedule 1

 

Fees and Expenses

 

1.                     Fees: APS’s fees will be based on the hours spent by APS
personnel at APS’s hourly rates, which are:

 

Managing Director

 

US$990 — US$1,165

Director

 

US$685 — US$945

Senior Vice President

 

US$460 — US$725

Vice President

 

US$430 — US$600

Consultant/Associate

 

US$160 — US$435

Paraprofessional

 

US$285 — US$305

 

APS reviews and revises its billing rates on January 1 of each year.

 

2.                     Success Fee: APS does not seek a success fee in
connection with this engagement.

 

3.                     Expenses: In addition to the Fees set forth in this
Schedule, the Company shall pay directly, or reimburse APS upon receipt of
periodic billings, for all reasonable out-of-pocket expenses incurred in
connection with this assignment, such as travel, lodging and meals.

 

4.                     Break Fee: APS does not seek a break fee in connection
with this engagement.

 

5.                     Retainer: The Company shall pay APS a retainer of
US$300,000 to be applied against Fees and expenses as set forth in this Schedule
and in accordance with Section 2 of the General Terms and Conditions.

 

6.                     Payment: APS will submit semi-monthly invoices for
services rendered and expenses incurred. All invoices shall be due and payable
immediately upon receipt.

 

Page 5 of 11

 

--------------------------------------------------------------------------------



 

[g110431lai001.jpg]

 

Data Protection Schedule

 

Processing, Personal Data and Data Subjects

 

In connection with this Agreement, APS will not be receiving any Personal Data
subject to the General Data Protection Regulation ((EU) 2016/679) (the “GDPR”)
or any applicable legislation implementing any provisions of the GDPR as may be
enacted time to time (together the “Data Protection Legislation”).

 

Page 6 of 11

 

--------------------------------------------------------------------------------



 

AP Services, LLC

General Terms and Conditions

 

These General Terms and Conditions (“Terms”) are incorporated into the Agreement
to which these Terms are attached. In case of conflict between the wording in
the letter and/or schedule(s) and these Terms, the wording of the letter and/or
schedule(s) shall prevail.

 

Section 1. Company Responsibilities

 

The Company will undertake responsibilities as set forth below:

 

     1.  Provide reliable and accurate detailed information, materials,
documentation and

 

     2.  Make decisions and take future actions, as the Company determines in
its sole discretion, on any recommendations made by APS in connection with this
Agreement.

 

APS’s delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management.

 

Section 2. Retainer, Billing, Payments and Taxes

 

Retainer. Upon execution of the Agreement, the Company shall promptly pay APS
the agreed-upon advance retainer as set forth on Schedule 1. Invoices shall be
offset against the retainer. Payments of invoices will be used to replenish the
retainer to the agreed-upon amount. Any unearned portion of the retainer will be
applied against the final invoice or returned to the Company at the end of the
engagement.

 

Billing and Payments. All payments to be made to APS shall be due and payable
upon delivery of invoice via check or wire transfer to APS’s bank account, as
shown on the invoice. All amounts invoiced are based on services rendered and
expenses incurred to date and are not contingent upon future services or Work
Product (as defined below), or the outcome of any case or matter. “Fees,” as
used in this Agreement, shall include all amounts payable by the Company to APS
in accordance with Schedule 1, including any success fee or break fee, but
excluding reimbursable expenses.

 

Taxes. APS’s fees are exclusive of taxes or similar charges, which shall be the
responsibility of the Company (other than taxes imposed on APS’s income
generally). If APS’s fees are subject to any taxes, such as State sales tax,
Goods and Services Tax/Harmonized Sales Tax or Value Added Tax, then APS will
include such taxes on its invoices as separate line items.

 

Section 3. Relationship of the Parties

 

The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Employees of APS will not be
entitled to receive from the Company any vacation pay, sick leave, retirement,
pension or social security benefits, workers’ compensation, disability,
unemployment insurance benefits or any other employee benefits. APS will be
responsible for all employment, withholding, income and other taxes incurred in
connection with the operation and conduct of its business.

 

APS is not an accounting firm and does not give accounting advice or guidance. 
While APS’s work may involve analysis of accounting, business and other related
records, this engagement does not constitute an audit in accordance with either
generally accepted auditing standards or the standards of the Public Company
Accounting Oversight Board or any other similar governing body.

 

APS is not authorized to practice law or provide legal advice.  No services
provided under this Agreement are intended to be, nor should be construed to be,
legal services.

 

Section 4. Confidentiality

 

Subject to Section 13 hereof, each party shall use reasonable efforts, but in no
event less effort than it would use to protect its own confidential information,
to keep confidential all non-public confidential or proprietary information
obtained from the other party during the performance of APS’s services hereunder
(the “Confidential Information”), and neither party will disclose any
Confidential Information to any other person or entity. “Confidential
Information” includes the terms of this Agreement, non-public confidential and
proprietary data, plans, reports, schedules, drawings, accounts, records,
calculations, specifications, flow sheets, computer programs, source or object
codes, results, models or any work product relating to the business of either
party, its subsidiaries, distributors, affiliates, vendors, customers,
employees, contractors and consultants.

 

The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS from making such disclosures of Confidential Information that
APS reasonably believes are required by law or any regulatory requirement or
authority to clear client conflicts. APS may also disclose Confidential
Information to its partners, directors, officers, employees, independent
contractors and agents who have a need to know the Confidential Information as
it relates to the services being provided under this Agreement, provided APS is
responsible for any breach of these confidentiality obligations by any such
parties. In addition, APS will have the right to disclose to any person that it
provided services to the Company or its affiliates and a general description of
such services, but shall not provide any other information about its involvement
with the Company. The obligations of the parties under this Section 4 shall
survive the end of any engagement between the parties for a period of three
(3) years.

 

Page 7 of 11

 

--------------------------------------------------------------------------------



 

AP Services, LLC

General Terms and Conditions

 

Work Product (as defined in Section 5) may contain APS proprietary information
or other information that is deemed to be Confidential Information for purposes
of this Agreement, and the parties may not want to make public. Therefore, the
parties acknowledge and agree that (i) all information (written or oral),
including advice and Work Product (as defined in Section 5), generated by APS in
connection with this engagement is intended solely for the benefit and use of
the Company in connection with this Agreement, and (ii) no such information
shall be used for any other purpose or disseminated to any third parties, or,
quoted or referred to with or without attribution to APS at any time in any
manner or for any purpose without APS’s prior approval (not to be unreasonably
withheld or delayed), except as required by law.  The Company may not rely on
any draft or interim Work Product.

 

Section 5. Intellectual Property

 

All analyses, final reports, presentation materials, and other work product
(other than any Engagement Tools, as defined below) that APS creates or develops
specifically for the Company and delivers to the Company as part of this
engagement (collectively known as “Work Product”) shall be owned by the Company
and shall constitute Company Confidential Information as defined above. APS may
retain copies of the Work Product and any Confidential Information necessary to
support the Work Product subject to its confidentiality obligations in this
Agreement.

 

All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, templates, models, utilities and other intellectual property
that APS has created, acquired or developed or will create, acquire or develop
(collectively, “Engagement Tools”), are, and shall be, the sole and exclusive
property of APS. The Company shall not acquire any interest in the Engagement
Tools other than a limited worldwide, perpetual, non-transferable license to use
the Engagement Tools to the extent they are contained in the Work Product.

 

The Company acknowledges and agrees, except as otherwise set forth in this
Agreement, that any Engagement Tools provided to the Company are provided “as
is” and without any warranty or condition of any kind, express, implied or
otherwise, including, implied warranties of merchantability or fitness for a
particular purpose.

 

Section 6. Framework of the Engagement

 

The Company acknowledges that it is retaining APS solely to assist and advise
the Company as described in the Agreement. This engagement shall not constitute
an audit, review or compilation, or any other type of financial statement
reporting engagement.

 

Section 7. Indemnification and Other Matters

 

The Company shall indemnify, hold harmless and defend APS and its affiliates and
its and their partners, directors, officers, employees and agents (collectively,
the “APS Parties”) from and against all claims, liabilities, losses, expenses
and damages arising out of or in connection with the engagement of APS that is
the subject of the Agreement. The Company shall pay damages and expenses as
incurred, including reasonable legal fees and disbursements of counsel.

 

In addition to the above indemnification, APS employees serving as directors or
officers of the Company or affiliates will receive the benefit of the most
favorable indemnification provisions provided by the Company to its directors,
officers and any equivalently placed employees, whether under the Company’s
charter or by-laws, by contract or otherwise.

 

APS will notify the Company of receipt of actual notice of commencement of any
actual or threatened action, claim, suit, investigation or proceeding (an
“Action”) against an APS Party with respect to which indemnity is sought
hereunder if the Company is not a party to such Action, provided that the
failure to so notify the Company will not relieve the Company from any liability
that the Company may have on account of this indemnity or otherwise, except to
the extent the Company shall not have otherwise learned of such Action and such
failure results in the loss of material defenses.  The Company shall have the
right to assume the defense of any such Action, including the employment of
counsel reasonably satisfactory to APS. APS shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of APS, unless
(i) the Company shall have failed promptly to assume the defense thereof and
employ counsel as provided above or (ii) the named parties to any such Action
(including impleaded parties) include an Indemnified Person and the Company, and
APS shall have been advised by counsel that there may be one or more legal
defenses available to such Indemnified Person that are different from or in
addition to those available to the Company, provided that the Company shall not
in any event be responsible hereunder for the fees and expenses of more than one
firm of separate counsel in connection with any Action in the same jurisdiction,
in addition to any local counsel.

 

The Company shall specifically include and cover APS employees and agents
serving as directors or officers of the Company or affiliates from time to time
with direct coverage under the Company’s policy for liability insurance covering
its directors, officers and any equivalently placed employees (“D&O insurance”).
Prior to APS accepting any officer position, the Company shall, at the request
of APS, provide APS with a copy of its current D&O policy, a certificate(s) of
insurance evidencing the policy is in full force and effect, and a copy of the
signed board resolutions and any other documents as APS may reasonably request
evidencing the appointment and coverage of the indemnitees. The Company will
maintain such D&O insurance coverage for the period through which claims can be
made against such persons. The Company disclaims a right to distribution from
the D&O insurance coverage with respect to such persons. In the event that the
Company is unable to include APS employees

 

Page 8 of 11

 

--------------------------------------------------------------------------------



 

AP Services, LLC

General Terms and Conditions

 

and agents under the Company’s policy or does not have first dollar coverage
acceptable to APS in effect for at least $10 million (e.g., there are
outstanding or threatened claims against officers and directors alleging prior
acts that may give rise to a claim), APS may, at its option, attempt to purchase
a separate D&O insurance policy that will cover APS employees and agents only.
The cost of the policy shall be invoiced to the Company as an out-of-pocket
expense. If APS is unable or unwilling to purchase such D&O insurance, then APS
reserves the right to terminate the Agreement.

 

The Company’s indemnification obligations in this Section 7 shall be primary to,
and without allocation against, any similar indemnification obligations that APS
may offer to its personnel generally, and the Company’s D&O insurance coverage
for the indemnitees shall be specifically primary to, and without allocation
against, any other valid and collectible insurance coverage that may apply to
the indemnitees (whether provided by APS or otherwise). APS is not responsible
for any third-party products or services separately procured by the Company. The
Company’s sole and exclusive rights and remedies with respect to any such third
party products or services are against the third-party vendor and not against
APS is instrumental in procuring such third-party product or service.

 

Section 8. Governing Law and Arbitration

 

The Agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.

 

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
New York, New York under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

 

Notwithstanding the foregoing, either party may proceed directly to a court of
competent jurisdiction to enforce the terms of this Agreement for any claim in
connection with (i) the non-payment of Fees or expenses due under this
Agreement, or (ii) the non-performance of obligations under Section 7.

 

In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.

 

Section 9. Termination and Survival

 

The Agreement may be terminated at any time upon 30 days’ written notice by one
party to the other; provided, however, that notwithstanding such termination APS
will be entitled to any Fees and expenses due under the provisions of the
Agreement (for fixed fee engagements, fees will be pro rata based on the amount
of time completed). Such payment obligation shall inure to the benefit of any
successor or assignee of APS.

 

Additionally, unless the Agreement is terminated by the Company due to APS’s
material breach (and such material breach continues after 30 days’ written
notice thereof and opportunity to cure) APS shall remain entitled to the success
fee(s), if any, that otherwise would be payable during the 12 months after the
date of termination of the Agreement.

 

Sections 2, 4, 5, 7, 8, 9, 10, 11, 12, 13 and 14 of these Terms, the provisions
of Schedule 1 and the obligation to pay accrued fees and expenses shall survive
the expiration or termination of the Agreement.

 

Section 10. Non-Solicitation of Employees

 

The Company acknowledges and agrees that APS has made a significant monetary
investment recruiting, hiring and training its personnel. During the term of
this Agreement and for a period of two years after the final invoice is rendered
by APS with respect to this engagement (the “Restrictive Period”), the Company
and its affiliates agree not to directly or indirectly hire, contract with, or
solicit the employment of any of APS’s Managing Directors, Directors, or other
employees/ contractors.

 

If during the Restrictive Period the Company or its affiliates directly or
indirectly hires or contracts with any of APS’s Managing Directors, Directors,
or other employees/contractors in violation of the preceding paragraph, the
Company agrees to pay to APS as liquidated damages and not as a penalty the sum
total of: (i) for a Managing Director, $1,000,000; (ii) for a Director,
$500,000; and (iii) for any other employee/contractor, $250,000. The Company
acknowledges and agrees that liquidated damages in such amounts are (x) fair,
reasonable and necessary under the circumstances to reimburse APS for the costs
of recruiting, hiring and training its employees as well as the lost profits and
opportunity costs related to such personnel, and to protect the significant
investment that APS has made in its Managing Directors, Directors, and other
employees/ consultants; and (y) appropriate due to the difficulty of calculating
the exact amount and value of that investment.

 

Section 11. Limitation of Liability

 

THE  APS PARTIES SHALL NOT BE LIABLE TO THE COMPANY, OR ANY PARTY ASSERTING
CLAIMS ON BEHALF OF THE COMPANY, EXCEPT FOR DIRECT DAMAGES FOUND IN A FINAL
DETERMINATION TO BE THE DIRECT RESULT OF THE GROSS NEGLIGENCE, BAD FAITH,
SELF-DEALING OR WILLFUL MISCONDUCT

 

Page 9 of 11

 

--------------------------------------------------------------------------------



 

AP Services, LLC

General Terms and Conditions

 

ON THE PART OF ANY APS PARTY. THE APS PARTIES SHALL NOT BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, LOST PROFITS, LOST DATA,
REPUTATIONAL DAMAGES, PUNITIVE DAMAGES OR ANY OTHER SIMILAR DAMAGES UNDER ANY
CIRCUMSTANCES, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE APS PARTIES’ AGGREGATE LIABILITY, WHETHER IN TORT, CONTRACT, OR
OTHERWISE, IS LIMITED TO THE AMOUNT OF FEES PAID TO APS FOR SERVICES UNDER THIS
AGREEMENT (OR IF THE CLAIM ARISES FROM AN ADDENDUM TO THIS AGREEMENT, UNDER THE
APPLICABLE ADDENDUM) (THE “LIABILITY CAP”). The Liability Cap is the total limit
of the APS Parties’ aggregate liability for any and all claims or demands by
anyone pursuant to this Agreement, including liability to the Company, to any
other parties hereto, and to any others making claims relating to the work
performed by APS pursuant to this Agreement. Any such claimants shall allocate
any amounts payable by the APS Parties among themselves as appropriate, but if
they cannot agree on the allocation it will not affect the enforceability of the
Liability Cap. Under no circumstances shall the aggregate of all such
allocations or other claims against the APS Parties pursuant to this Agreement
exceed the Liability Cap.

 

Section 12. General

 

Equitable Remedies. Each party acknowledges and agrees that money damages alone
may not be an adequate remedy for a breach of the Agreement. Each party agrees
that the non-breaching party shall have the right to seek a restraining order
and/or an injunction for any breach of the Agreement. If any provision of the
Agreement is found to be invalid or unenforceable, then it shall be deemed
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable.

 

Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.

 

Entire Agreement. This Agreement, including the letter, the Terms and the
schedule(s), contains the entire understanding of the parties relating to the
services to be rendered by APS and supersedes any other communications,
agreements, understandings, representations, or estimates among the parties
(relating to the subject matter hereof) with respect to such services. The
Agreement, including the letter, the Terms and the schedule(s), may not be
amended or modified in any respect except in a writing signed by the parties.
APS is not responsible for performing any services not specifically described
herein or in a subsequent writing signed by the parties.

 

Related Matters. If an APS Party is required by applicable law, legal process or
government action to produce information or testimony as a witness with respect
to this Agreement, the Company shall reimburse APS for any professional time and
expenses (including reasonable and documented external and internal legal costs
and e-discovery costs) incurred to respond to the request, except in cases where
an APS Party is a party to the proceeding or the subject of the investigation.

 

Joint and Several. If more than one party signs this Agreement, the liability of
each party shall be joint and several. In addition, in the event more than one
entity is included in the definition of Company under this Agreement, the
Company shall cause each other entity which is included in the definition of
Company to be jointly and severally liable for the Company’s liabilities and
obligations set forth in this Agreement.

 

Third-Party Beneficiaries. The APS Parties shall be third-party beneficiaries
with respect to Section 7 hereof.

 

Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:

 

     AlixPartners, LLP 
     2000 Town Center, Suite 2400 
     Southfield, MI 48075 
     Attention: General Counsel

 

and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to APS. All notices under the Agreement shall be
sufficient only if delivered by overnight mail. Any notice shall be deemed to be
given only upon actual receipt.

 

Section 13. Bankruptcy Related Matters

 

Notwithstanding any to the contrary in these Terms, in the event the Company
files for protection under the U.S. Bankruptcy Code, the following provisions
will prevail:

 

The Company shall promptly apply to the Bankruptcy Court for approval of the
Company’s retention of APS under the terms of the Agreement. The form of
retention application and proposed order shall be reasonably acceptable to APS.
APS shall have no obligation to provide any further services if the Company
becomes a debtor under the U.S. Bankruptcy Code unless APS’s retention under the
terms of the Agreement is approved by a final order of the Bankruptcy Court
reasonably acceptable to APS. The Company shall assist, or cause its counsel to
assist, with filing, serving and noticing of papers related to APS’s fee and
expense matters.

 

The Company and APS agree that the Bankruptcy Court shall have exclusive
jurisdiction over any and all matters arising under or in connection with this
Agreement.

 

APS will have the right to obtain independent legal counsel to obtain advice
with respect to its services under this engagement. The Company will reimburse

 

Page 10 of 11

 

--------------------------------------------------------------------------------



 

AP Services, LLC

General Terms and Conditions

 

APS’s for the reasonable fees and expenses of such independent legal counsel.

 

APS acknowledges that, during the pendency of any Bankruptcy Court approved
retention, the indemnification provisions and Liability Cap set forth above may
be subject to modification as stated within the Bankruptcy Court’s retention
order.

 

Due to the ordinary course and unavoidable reconciliation of fees and submission
of expenses immediately prior to, and subsequent to, the date of filing, APS may
have incurred but not billed fees and reimbursable expenses which relate to the
prepetition period. APS will seek Bankruptcy Court approval to apply the
retainer to these amounts.

 

If APS finds it desirable to augment its consulting staff with independent
contractors (an “I/C”) in this case, (i) APS will file, and require the I/C to
file, 2014 affidavits indicating that the I/C has reviewed the list of the
interested parties in this case, disclosing the I/C’s relationships, if any,
with the interested parties and indicating that the I/C is disinterested;
(ii) the I/C must remain disinterested during the time that APS is involved in
providing services on behalf of the Company; and (iii) the I/C must represent
that he/she will not work for the Company or other parties in interest in this
case during the time APS is involved in providing services to the Company. 
APS’s standard practice is to charge for an I/C’s services at the rate equal to
the compensation provided by APS to such I/C.

 

Section 14. Data Protection

 

All capitalized terms used in this Section and not otherwise defined in this
Agreement shall have the meanings given to them in the General Data Protection
Regulation ((EU) 2016/679) (the “GDPR”) and all applicable legislation
implementing any provisions of the GDPR as may be enacted from time to time
(together the “Data Protection Legislation”).

 

The parties acknowledge and agree that, in performing services pursuant to this
Agreement, APS may from time to time be required to Process certain Personal
Data on behalf of the Company.  In such cases: (1) the Company will ensure that
it is lawfully permitted to transfer the Personal Data to APS for the purposes
of APS performing services under this Agreement; and (2) APS shall (i) act as
the Company’s Processor for the purposes of the Data Protection Legislation;
(ii) only Process such Personal Data in accordance with the Company’s written
instructions (including when making an international transfer of Personal Data)
unless required to do so by law; (iii) implement appropriate technical and
organisational measures to reasonably protect that Personal Data against
unauthorized or unlawful Processing and accidental, unauthorized or unlawful
loss, destruction, alteration, damage, disclosure or access; and (iv) obtain
commitments from all APS’s personnel who have access to and/or Process such
Personal Data to keep such Personal Data confidential.

 

If APS is Processing Personal Data relating to individuals located in the EU or
otherwise subject to the Data Protection Legislation, (x) APS and the Company
shall each comply with all relevant provisions of the Data Protection
Legislation, and (y) the nature and extent of such Processing shall be set out
in the GDPR Data Protection Schedule of this Agreement.  APS shall, in relation
to any Personal Data processed by APS in connection with this Agreement: (1) at
the Company’s cost, assist the Company in complying with its obligations as the
Controller (or as Processor, as the case may be) of the Personal Data, to
respond to requests from Data Subjects exercising their rights set out in
Articles 12 to 22 of the GDPR; (2) notify the Company without undue delay on
becoming aware of a Personal Data Breach; (3) upon termination or expiration of
this Agreement, at the written direction of the Company either delete or return
any Personal Data and any copies thereof to the Company (except to the extent
APS is required by law to retain such Personal Data, and except for Personal
Data located on APS’s disaster recovery or backup systems where it will be
destroyed upon the normal expiration of the backup files); and (4) maintain
appropriate records to demonstrate compliance with this Section.

 

APS is part of an international business, headquartered in the United States of
America (“US”). APS may in the ordinary course of its business, including the
performance of the services under this Agreement, transfer Personal Data
received outside the US to its US-based affiliates.  APS’s US-based affiliates
are certified under the EU-US Privacy Shield framework and any transfer of
Personal Data from outside the US to its US-based affiliates will be transferred
subject to, and in accordance with, the Privacy Shield requirements.  APS’s
entities located in the EU have also entered into standard data protection
clauses (in accordance with Article 46.2 (c) of the GDPR) with their
non-EU-based affiliates. The Company acknowledges and agrees that APS, as
reasonably required for the performance of the services pursuant to this
Agreement, be permitted to transfer Personal Data to its affiliates, subject to,
and in accordance with, the Privacy Shield requirements and/or the
aforementioned standard data protection clauses.  Except as allowed above, APS
shall not transfer any Personal Data received in the EU and subject to the Data
Protection Legislation outside of the European Economic Area without the prior
written consent of the Company.

 

The Company consents to APS appointing third party Processors of Personal Data
under this Agreement.  APS confirms that it will enter into a written agreement
with any third-party Processor prior to supplying them with the Personal Data,
incorporating terms which are substantially similar to those set forth in this
Section.  As between the Company and APS, APS shall remain fully liable for all
acts or omissions of any third-party Processor appointed by APS pursuant to this
paragraph.

 

Page 11 of 11

 

--------------------------------------------------------------------------------